DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 8, 12, and 13 have been examined.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  In the ninth and tenth lines of claim 1, there is a redundancy, with both “calculating” and “values are calculated”; “calculating a set of weights assignments of the set of listing parameters values are calculated providing” should be “calculating a set of weights assignments of the set of listing parameters, providing”.  In the eighteenth and nineteenth lines of claim 1, the semicolons after “item listing” and “number of images” should probably be commas, although Examiner is not certain of Applicant’s intention.  In the twenty-first line of claim 1, the space between the word “and” and the subsequent comma should be closed.  In the twenty-ninth line of claim 1, “based a percentage variation” should be “based on a percentage variation”.  In the thirty-third line of claim 1, the semicolon after “status of the seller” should probably be a comma.  In the thirty-fifth line of claim 1, “them” should be “the seller”.  In the thirty-sixth line of claim 1, “and , wherein” should be “and wherein”.  In the fortieth line of claim 1, “a service logs” should be either “a service log” or “service logs”.  The comma and space at the beginning of the forty-fourth line of claim 1 should be deleted.  The forty-fifth line of claim 1 merely repeats the forty-fourth .  Appropriate correction is required.
Claims 8, 12, and 13 are objected to because of the following informalities:  In the third line of claim 8, “instructions when executed on the processor, causes” should be “instructions which, when executed on the processor, cause”.  In the eleventh and twelfth lines of claim 8, there is a redundancy, with both “calculating” and “values are calculated” (also, “calculating” should be “calculate” because of syntax); “calculating a set of weights assignments of the set of listing parameters values are calculated providing” should be “calculate a set of weights assignments of the set of listing parameters, providing”.  In the fourteenth through seventeenth lines, the verbs governed by the word “by” should be gerunds; in the fourteenth line, “split” should be “splitting”, in the fifteenth line, “generate” should be “generating”, and in the seventeenth line, “apply” should be “applying”.   In the twentieth and twenty-first lines of claim 8, the semicolons after “item listing” and “number of images” should probably be commas, although Examiner is not certain of Applicant’s intention.  In the twenty-fourth line of claim 8, the space between the word “and” and the subsequent comma should be closed.  In the thirty-second line of claim 8, “based a percentage variation” should be “based on a percentage variation”.  In the thirty-seventh line of claim 8, the semicolon after “status of the seller” should probably be a comma.  In the fortieth line of claim 8, “them” should be “the seller”.  In the fortieth line of claim 8, “and , wherein” should be “and wherein”.  In the forty-fourth line of claim 8, “a service logs” should be either “a service log” or “service logs”.  The forty-ninth line of claim 8 merely repeats the forty-eighth line.  The comma and space at the beginning of the forty-eighth line of claim 8 should be deleted.  .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the vehicle” in the eighth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites, in the fifth through seventh lines, “a set of listing parameters, wherein a listing parameter comprises one or more listing images and one or more terms that are descriptive of the item listing”.  It is unclear whether “a listing parameter” should be construed to mean “each listing parameter” or “at least one listing parameter of the set of listing parameters”.
Claim 1 recites, in the seventeenth through nineteenth lines (with semicolons changed to commas), “wherein the trust score is based on a number of images of an item in the item, listing, a quality score of the number of images, a description score of a description of the item”.  It is not clear whether this should be construed to mean that 
Regarding claim 1 and claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The offending “such as” is recited in the thirty-fifth line of claim 1.
Claim 1 recites “the vehicle” in the eighth line, recites “an item” in the eighteenth line, with subsequent references to the item, then recites “wherein the item comprises an automobile” in the forty-fourth line, and again in the forty-fifth, and then recites “wherein the item comprises a used automobile” in the forty-sixth line.  It should be made clear whether the recited method is applied to any item, or a vehicle, to an item comprising (not necessarily consisting of) an automobile, or to an item comprising (not necessarily consisting of) a used automobile. 
Claims 8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the vehicle” in the tenth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites, in the seventh through ninth lines, “a set of listing parameters, wherein a listing parameter comprises one or more listing images and one or more terms that are descriptive of the item listing”.  It is unclear whether “a listing parameter” 
Claim 8 recites, in the nineteenth through twenty-second lines (with semicolons changed to commas), “wherein the trust score is based on a number of images of an item in the item, listing, a quality score of the number of images, a description score of a description of the item”.  It is not clear whether this should be construed to mean that the trust score is based on one of the three recited factors, on at least one of them, or on all of them.  Claim 8 should be amended to recite “or” or “and” before “a description score”, and perhaps also to include “at least one of:” after “is based on”.  
Regarding claim 8 and claims 12 and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The offending “such as” is recited in the thirty-ninth line of claim 8.
Claim 8 recites “the vehicle” in the tenth line, recites “an item” in the twentieth line, with subsequent references to the item, then recites “wherein the item comprises an automobile” in the forty-eighth line, and again in the forty-ninth, and then recites “wherein the item comprises a used automobile” in the fiftieth line.  It should be made clear whether the recited system is applied to any item, or a vehicle, to an item comprising (not necessarily consisting of) an automobile, or to an item comprising (not necessarily consisting of) a used automobile. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 13 recites the limitation “The server system of claim 11” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  There is no currently pending claim 11, so claim 13 is presumed to depend from claim 8.

Non-Obvious Subject Matter
Claims 1 and 7 are rejected under 35 U.S.C. 112, and objected to for numerous informalities, but recite non-obvious subject matter.
Claims 8, 12, and 13 are rejected under 35 U.S.C. 112, and objected to for numerous informalities, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Hirtenstein et al. (U.S. Patent Application Publication 2008/0046383), discloses a vehicle scoring system that provides vehicle scores (see, for example, Abstract; paragraphs 11, 29, 35, 37, 45, 50, 55, 95, and 98).  However, Hirtenstein does not disclose the specifics of the claims as currently amended, including determining all of a trust score, a pricing score, a seller score, and a health score, these various scores being as specified in claims 1 and 8.  No other prior art of record discloses, teaches, or reasonably suggests modifying Hirtenstein to arrive at the claimed invention.  In particular, Toprak et al. (U.S. Patent Application Publication 2017/0337573) does not, despite reciting calculation of a vehicle health score (paragraph 22).
Mayo test, Step 2A, Prong One).  They are thus not directed to an abstract idea, and are patent-eligible under 35 U.S.C. 101.
The above statements apply to both claim 1 and claim 8, and to their respective dependent claims. 

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive. The claims as pending are not anticipated by Hirtenstein, and not obvious, but there are objections and 35 U.S.C. 112 rejections, as set forth above.  Because some of these objections and rejections are based on claim language that was previously present, the instant Office Action is not made final.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hirtenstein et al. (U.S. Patent 8,005,759) is the patent issued on the application published as U.S. Patent Application Publication 2008/0046383. 
Hirtenstein et al. (U.S. Patent Application Publication 2008/0046383) was used in the previous Office Action, but does not appear to have been formally made of record in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	December 2, 2021